Citation Nr: 1723292	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Service connection for a low back disorder, to include as secondary to the service-connected right and left knee disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The Veteran, who is the appellant, served on active duty from June 1998 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.    

In September 2014, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

In November 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain a VA examination with opinion.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has a current lumbar spine disability of scoliosis and degenerative disc disease.

2. The current lumbar spine disability was not incurred in service and is not causally or etiologically related to service.

3. The current lumbar spine disability was not caused by or increased in severity beyond the natural progress of the disease by the service-connected right and left knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a July 2010 notice letter sent prior to the initial adjudication of the claim for service connection for a low back disorder in March 2011, and an April 2011 notice letter sent prior to readjudication of the claim in the November 2011 statement of the case, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

VA examined the lumbar spine in January 2011, February 2015, and May 2016.  The Board finds that, taken together, the above-referenced examination and opinion reports are adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed low back disability.  Taken together, the above-referenced VA examination and opinion reports contain all the findings needed to adjudicate the claim on appeal, including the Veteran's history, and includes a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lumbar scoliosis and degenerative disc disease are not "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 
38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a low back disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Disorder

The Veteran contends that service connection for a low back disorder is warranted because it is related to service or secondary to the service-connected right and left knee disabilities.  Specifically, the Veteran asserted that carrying heavy packs weighing 80 to 100 pounds during service contributed to low back pain, or that his low back disability could be related to the service-connected right and left knee disabilities because his gait tends to be off center.  See March 2011 VA Form 21-4138; March 2012 Veteran statement; November 2014 Board hearing transcript.

The Board finds that the Veteran has a current lumbar spine disability.  The May 2016 VA examination report shows a diagnosis of lumbar scoliosis and degenerative disc disease.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current lumbar spine disability was not incurred in service.  A February 2000 service treatment record shows that the Veteran reported low back pain and no history of back problems.  The Veteran indicated that he fell off a chair five days earlier and woke up with back pain the next day.  The February 2000 service clinician assessed a lumbar paraspinal muscle strain.  Aside from this service treatment entry, service treatment records are otherwise silent for complaints, treatment, or symptoms of a low back disorder.  The April 2002 service separation examination report shows a normal clinical evaluation of the spine.  On an associated report of medical history, the Veteran denied current symptoms or a history of recurrent back pain or any back problem.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the spine.  To the extent that the Veteran now asserts that a chronic lumbar spine disorder developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.  

Moreover, the Veteran's statements regarding the date of onset of the lumbar spine disability are inconsistent.  The June 2010 VA Form 21-526 shows that the Veteran reported that a low back disability started in 1998, but the January 2011 VA examination report shows that the Veteran reported onset of low back problems in 2000 during a long hike at Camp Lejeune.  The May 2016 VA examination report shows that the Veteran reported that an in-service fall caused the current lumbar spine disability.  The Board finds that the inconsistencies in the record outlined above weigh against the Veteran's credibility as to the later assertion that he has had back pain since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board finds that the weight of the lay and medical evidence demonstrates that the current lumbar spine disability, which began after service, is not otherwise related to active service.  The January 2011 VA examiner opined that it is less likely than not that the current scoliosis was incurred in or a result of military service.  The January 2011 VA examiner reasoned that review of service treatment records shows one acute and apparently transitory complaint of back pain in 2000 with no further permanent sequelae of this injury.  The January 2011 VA examiner noted that radiographic examination shows minimal scoliosis is likely congenital.  The February 2015 VA examiner opined that the current lumbar degenerative disc disease is less likely than not incurred in or a result of service, to include the February 2000 low back strain.  The February 2015 VA examiner reasoned that the lumbar degenerative disc disease is more likely the result of the Veteran's career as a police officer, obesity, and the simple aging process.  The February 2015 VA examiner opined that the Veteran's scoliosis is a congenital defect and not a disease, which is less likely than not that the current scoliosis was aggravated during service as a result of the February 2000 lumbar strain.  The February 2015 VA examiner reasoned that the scoliosis was minimal nine years after service separation and 11 years after the in-service lumbar strain.  

The May 2016 VA examiner opined that the Veteran's scoliosis, which is a defect and not a disease, is likely congenital.  The May 2016 VA examiner explained that the Veteran had what appears to be an acute and transitory lumbar sprain during service, and that there is no indication that his scoliosis was affected at all by the lumbar strain and, therefore, his scoliosis was less likely than not aggravated by the February 200 low back sprain.  The May 2016 VA examiner also opined that the current lumbar degenerative disc disease is less likely than not incurred in or a result of service, to include the February 2000 low back sprain.  The May 2016 VA examiner reasoned that the Veteran had what appears to be an acute and transitory lumbar sprain during service.  The May 2016 VA examiner noted that, while the Veteran subjectively reports continued symptoms, there are no further reports of continued low back symptoms during service or a reasonable time after.  The May 2016 VA examiner noted that x-rays in 2011 showed mild degenerative disc disease at 1 level nine years after service separation.  The May 2016 VA examiner explained that having 1 level mild degenerative disc disease in the Veteran's early 30s is age appropriate, especially when considering that he was working as a police officer, and is not likely due to a low back sprain nine years earlier.  

The Board finds that, taken together, the January 2011, February 2015, and May 2016 VA opinions are highly probative with respect to the theory of service connection for a lumbar spine disability as directly related to service because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 
11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that, taken together, the January 2011, February 2015, and May 2016 VA opinions provide competent, credible, and probative evidence that supports the finding that the currently-diagnosed lumbar spine disability were not incurred in service and are not directly related to active service.

Turning to the theory of service connection for a lumbar spine disability as secondary to the service-connected right and left knee disabilities, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed lumbar spine disability was not caused or worsened beyond normal progression of the disease (aggravated) by the service-connected right and left knee disabilities.  The February 2015 VA examiner opined that the current lumbar scoliosis and degenerative disc disease are less likely than not caused or aggravated by the service-connected right and left knee disabilities.  The February 2015 VA examiner reasoned that the lumbar scoliosis was minimal 
9 years after service separation, the lumbar degenerative disc disease was mild 
9 years after service separation, and the Veteran continues to ambulate with a symmetric and even gait.  Similarly, the May 2016 VA examiner opined that the current lumbar scoliosis and degenerative disc disease are less likely than not caused or aggravated by the service-connected right and left knee disabilities.  The May 2016 VA examiner reasoned that the Veteran ha minimal lumbar scoliosis and mild lumbar degenerative disease disc nine years after service separation, and that degenerative changes tend to progress over time.  The May 2016 VA examiner noted that the Veteran does not have antalgic gait which could possibly result in back pain, and that the Veteran stated that he did not believe his back pain was related to his knees.     

The Board finds that, taken together, the January 2011, February 2015, and May 2016 VA opinions are highly probative with respect to the theory of service connection for a lumbar spine disability as secondary the service-connected right and left knee disabilities because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that, taken together, the January 2011, February 2015, and May 2016 VA opinions provide competent, credible, and probative evidence that supports the finding that the currently-diagnosed lumbar spine disability was not caused or aggravated by the service-connected right and left knee disabilities.

Insomuch as the Veteran asserts that the lumbar spine disability is directly related to service or secondary to the service-connected right and left knee disabilities, the Board finds that, under the specific facts of this case, the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service or the service-connected right and left knee disabilities.  While the Veteran is competent to describe current symptoms he experiences at any time or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine scoliosis and degenerative disc disease, and their relationship to active service, the service-connected right and left knee disabilities, the Veteran's career as a police officer, the aging process, or the 2000 lumbar strain.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current lumbar spine disability and active duty service, or as secondary to the service-connected right and left knee disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a lumbar spine disability, on direct and secondary service connection theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include as secondary to the service-connected right and left knee disabilities, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


